                 Case 18-26312    Doc 39-4   Filed 10/16/19   Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR DISTRICT OF MARYLAND
                               (Baltimore Division)

IN RE:                                          CASE NO: 18-22792
               Rabindra Kooma
                                                CHAPTER 13
                      Debtor,

_______________________________

                   NOTICE OF MOTION TO SELL
     AND SETTING DEADLINE TO AMEND FILED PROOFS OF CLAIMS

         Please take notice that on October 15, 2019, Joann Sachs (the “Debtor”), by and
through counsel, filed a Motion to Sell Property Located 11 Hamlet Hill Road Unit #1011
Baltimore, MD 21210, Free and Clear of Liens, Claims and Encumbrances (the “Motion”).
      A HEARING WILL BE CONDUCTED ON THE MOTION ON November 20, 2019
AT 10:00am A.M. IN COURTROOM 1-B OF THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF MARYLAND, 101 W. LOMBARD ST., BALTIMORE,
MARYLAND. IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND
IN WRITING, SPECIFICALLY STATING YOUR OBJECTION AND ALL FACTS AND
LAW YOU BELIEVE SUPPORT YOUR OBJECTION. YOU MUST FILE YOUR
RESPONSE WITH THE CLERK OF THE BANKRUPTCY COURT NO LATER THAN
November 5, 2019. IN ADDITION TO FILING YOUR RESPONSE WITH THE
CLERK, YOU MUST SERVE A COPY OF YOUR RESPONSE ON THE PERSON WHO
SENT YOU THIS PLEADING AND ON THE PARTIES ON THE SERVICE LIST.
ABSENT A TIMELY OBJECTION, THE COURT MAY TREAT THE MOTION AS
UNOPPOSED AND GRANT THE RELIEF REQUESTED WITH OR WITHOUT A
HEARING.

Persons having questions or requiring additional information may contact the
undersigned.
            Case 18-26312   Doc 39-4   Filed 10/16/19   Page 2 of 2



THE COYLE LAW GROUP, LLC
/s/ Michael P. Coyle_______________
The Coyle Law Group, LLC
7061 Deepage Drive Suite 101B
Columbia, MD 21045
443-545-1215
mcoyle@thecoylelawgroup.com
